Motion by defendant, respondent, for an order and direction that the record on appeal be returned and transmitted to the Trial Term for such as is determined to be proper action and consideration on a motion to amend and correct the case on appeal, and for relief from the stipulation of settlement of the ease and exceptions, together with such other and further relief as may be deemed just and proper by the Trial Term and the justice who presided at the trial and ordered the settling of the case, granted. Cross*mation by plaintiff, appellant, for an order determining that the stipulations appearing at folios 180 and 181 and folios 221 and 222 of the record are binding upon both parties, denied. Pres** ent •**-Hill, P. J., Rhodes, Grapser, Bliss and Heffernan, JJ.